·AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                 v.

                  Juan Daniel Aguilar-Fernandez                                  Case Number: 2: 19-mj-8784

                                                                                 Federal Defenders
                                                                                 Defendant's Atto~ ey


 REGISTRATION NO. 84073298
                                                                                                              FiLED
 THE DEFENDANT:                                                                                                  MAR 2 0 2019
  IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                        L,Lt:HI'\ l L Ulc::> I ,"ill, I ~'(.:::~   -~~e
  D was found guilty to count(s)
                                                                                                                                               -
                                                                                                   SOUTHE~lN DISTHICT OF C L                       0
                                                                                                                                                   r.
                                                                                                   u
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                                  Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

  D The defendant has been found not guilty on count(s)
                                                  --------------------------------------
  0 Count(s)                                            dismissed on the motion of the United States.
                    -----------------------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               YKTIME SERVED                                 D -------------------days

   181 Assessment: $10 WAIVED                      l8l Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                                                                 charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, March 20,2019
                                                                          Date of Imposition of Sentence


 Received -DU_S_M_____________




  Clerk's Office Copy                                                                                                                 2: 19-mj-8784
